DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Request for Continued Examination
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 102 rejection of claims 1, 16 and 20 with reference Mohajer, Applicant argues that Mohajer differs from the claims as it aims to eliminate ambiguity in natural language conversations as opposed to the instant claims that relate to providing subsequent feedback item based only on the intention of the preceding feedback item and is not related to the analysis of user query and as such argues that Mohajer fails to disclose limitation “the subsequent feedback item being independent of a query based on which the preceding feedback item returned to the user is generated” (Amendment, pg. 8, fifth para. – pg. 9, fifth para.).
               In response to the argument by Applicant, a recitation of the intended use of the claimed invention (as provided above) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, Mohajer is capable of performing the limitations of the amended claims 1, 16 and 20 as provided below. Furthermore, the amended claim language recites “the subsequent feedback item being independent of a query based on which the preceding feedback item returned to the user is generated” and not where the provided feedback is not related to the analysis of user query (i.e. any user query) like Applicant argues.
Mohajer discloses a conversational virtual assistant receiving an initial query “What is the population of Japan?” followed by a subsequent query “How about China?”, where the assistant interprets the initial query as corresponding to a geographic information intent having a query type/attribute “population”, and uses the query type/attribute “population” as query type/attribute for the response/feedback item corresponding to the subsequent query “How about China?” (fig.15; col. 21, ln 35- col. 22, ln 3). Therefore, since Mohajer’s subsequent feedback “One billion, four hundred million” (fig. 15) is independent of query “What is the population of Japan?” (fig. 15) but is instead dependent on query “How about China?”, Mohajer discloses limitation recites “the subsequent feedback item being independent of a query based on which the preceding feedback item returned to the user is generated” as required by Claims 1, 16 and 20.
Regarding Applicant’s argument that Elson (applied to teach claim 14) fails to disclose the limitations recited in amended claims 1, 16 and 20 and that as a result, the claims are allowable over the teachings of the reference (Amendment, pg. 8, fifth para. – pg. 9, fifth para.), Examiner respectfully disagrees as Elson was/is not applied to teach the limitations recited in the amended claims 1, 16 or 20, where Mohajer describes the argued limitations as argued above and as presented in the rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.       Claims 1, 3, 5-13, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohajer et al US 10,418,032 B1 (“Mohajer”)
Per Claim 1, Mohajer discloses a computer-implemented intelligent interaction processing method, wherein the method comprises: 
           performing intention recognition for a preceding feedback item already returned to the user (fig. 16; Each user request has an overall purpose called the user intent…, col. 8, ln 46-56; The short response to the query `what is the capital of Japan?` is `Tokyo;` a longer response can be `the capital of Japan is Tokyo.` The dialog layer stores the country `Japan` as a query entity (of type `Country`) and the city `Tokyo` as a response entity (of type `City`)… a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-47); 
          continuing to return a subsequent feedback item to the user based on the intention of the preceding feedback item, the subsequent feedback item being independent of a query based on which the preceding feedback item returned to the user is generated (One hundred twenty-eight million.”, “One billion, four hundred million.”, fig. 15; fig. 16; The dialog layer stores the country `Japan` as a query entity (of type `Country`) and the city `Tokyo` as a response entity (of type `City`)…a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-47; col. 21, ln 35 – col. 22, ln 3, preceding interpretation used in presenting subsequent feedback item, subsequent feedback item “One billion, four hundred million” as independent of preceding query “what is the population of Japan?”),
 wherein the returning a subsequent feedback item to the user based on the intention of the preceding feedback item comprises: determining a type of the col. 10, ln 16-35; A query, `What is the population of Japan?` is followed by `How about China?`. The first query is mapped to the complete interpretation with a GEO_QUIZ intent (representing geographic information queries)…In addition, entities for the country `Japan` and the attribute `population` are added to the query entities…The query `What about China` is missing attributes, notably its intent… the parser interprets `How about` as a Place entity (say, Place_China) then builds an interpretation of the entire query where the intent is GEO_QUIZ and the WHERE slot is set to the entity Place_China…, col. 21, ln 35 – col. 22, ln 3, population as type of feedback corresponding to geographic information intention);
obtaining an entity of the subsequent feedback item (a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-35; A query, `What is the population of Japan?` is followed by `How about China?`. The first query is mapped to the complete interpretation with a GEO_QUIZ intent (representing geographic information queries)…In addition, entities for the country `Japan` and the attribute `population` are added to the query entities…The query `What about China` is missing attributes, notably its intent… the parser interprets `How about` as a Place entity (say, Place_China) then builds an interpretation of the entire query where the intent is col. 21, ln 35 – col. 22, ln 3, china as entity of subsequent feedback item):
using the entity of the subsequent feedback item and the type of the subsequent feedback item to determine the subsequent feedback item returned to the user (One hundred twenty-eight million.”, “One billion, four hundred million.”, fig. 15; fig. 16; A query, `What is the population of Japan?` is followed by `How about China?`. The first query is mapped to the complete interpretation with a GEO_QUIZ intent (representing geographic information queries)…In addition, entities for the country `Japan` and the attribute `population` are added to the query entities…The query `What about China` is missing attributes, notably its intent… the parser interprets `How about` as a Place entity (say, Place_China) then builds an interpretation of the entire query where the intent is GEO_QUIZ and the WHERE slot is set to the entity Place_China…, col. 21, ln 35 – col. 22, ln 3, population as type of feedback corresponding to geographic information intention, china as entity of subsequent feedback item):
wherein the determining a type of the subsequent feedback item corresponding to the intention comprises: determining the type of the subsequent feedback item corresponding to the recognized intention, according to the preset correspondence relationship between the intentions and the type of the subsequent feedback item (fig. 4; fig. 5; fig. 15; col. 5, ln 51-59; col. 9, ln 37-52; col. 10, ln 16-35; col. 19, ln 24-63; col. 21, ln 35 – col. 22, ln 3).
the subsequent feedback item comprising text audio, video, image, link, and a control event of an application or user equipment (Abstract; the system's response to the .
           Per Claim 3, Mohajer discloses the method according to claim 1, 
               wherein the performing intention recognition for a preceding feedback item already returned to the user comprises: extracting a keyword from the preceding feedback item, and determining an intention of the preceding feedback item according to the keyword; or, 
             performing semantic analysis for the preceding feedback item, and determining the intention of the preceding feedback item (col. 8, ln 35-45; col. 21, ln 35-46); or 
             matching the preceding feedback item with a preset template, and determining an intention corresponding to the matched template as the intention of the preceding feedback item; or using a machine learning model obtained by pre-training to perform intention analysis for the preceding feedback item to obtain an intention of the preceding feedback item. 
            Per Claim 5, Mohajer discloses the method according to claim 1, 
             wherein the correspondence relationship further comprises: a type of the preceding feedback item (The dialog layer stores the country `Japan` as a query entity (of type `Country`) and the city `Tokyo` as a response entity (of type `City`); in some embodiments, the country `Japan` is also stored as a response entity…..col. 10, ln 16-35); col. 19, ln 24-63); 

           the determining a type of a subsequent feedback item corresponding to the recognized intention, according to a correspondence relationship between the preset intention and the type of the subsequent feedback item comprises: determining the type of the corresponding subsequent feedback item according to the correspondence relationship between the type of the preceding feedback item and an intention query of the preceding feedback item (col. 10, ln 16-35; col. 19, ln 24-63; col. 21, ln 35 – col. 22, ln 3). 
            Per Claim 6, Mohajer discloses the method according to claim 1, wherein before determining type of the subsequent feedback item corresponding to the intention, the method further comprises: judging whether an intention confidence of the preceding feedback item satisfies a preset confidence requirement, and if yes, continuing to execute of the determination of the type of the subsequent feedback item corresponding to the intention (fig. 15; fig. 16; all interpretations generated by a semantic parser may be pursued separately, subject to trimming by likelihood score thresholds…, col. 18, ln 10-18; col. 20, ln 4-13). 
          Per Claim 7, Mohajer discloses the method according to claim 1, wherein the type of the subsequent feedback item corresponding to the recognized intention is determined further based on the user's environment information (Request info 410 
          Per Claim 8, Mohajer discloses the method according to claim 7, wherein the user's environment information comprises at least one of system time, user equipment type and user equipment action (Request info 410 comprises a heterogeneous grouping of parameters, including client location, client local time and time zone, user ID, version ID for the software, and other context parameters available on the client at the time user input 100 is initiated …, col. 14, ln 31-44). 
         Per Claim 9, Mohajer discloses the method according to claim 1, wherein the obtaining the entity of the subsequent feedback item comprises: regarding an entity extracted from the preceding feedback item as an entity of the subsequent feedback item (`what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-47); or 
            obtaining an entity from user data or user environment information as an entity of the subsequent feedback item. 
          Per Claim 10, Mohajer discloses the method according to claim 1, wherein the using the entity of the subsequent feedback item and the type of the subsequent feedback item to determine the subsequent feedback item comprises: using the entity of the subsequent feedback item and the type of the subsequent feedback item to 
             obtaining a vertical search result corresponding to the search item as the subsequent feedback item (fig. 16). 
           Per Claim 11, Mohajer discloses the method according to claim 10, wherein the using the entity of the subsequent feedback item and the type of the subsequent feedback item to configure a search item comprises: determining a template corresponding to the type of the subsequent feedback item (fig. 16; a query frame has a slot for the query's intent, and additional slots that convey the specific content of the query.  Slots may have many types, such as strings, numbers, and pointers to other frames. This allows the creation of interpretations …, col. 8, ln 35-45; col. 22, ln 24 – 52); 
               filling the entity of the subsequent feedback item into the determined template to obtain the search item (fig. 16; Every layer stores at least a creation timestamp, a query's interpretation, query entities, response entities and possibly additional context variables.  The interpretation data structure may be, e.g., a frame instance with named slots and corresponding values.  An interpretation instance has at least an intent slot, which expresses a query's overall goal, such as searching for a hotel; see FIG. 16…, col. 9, ln 37-52; col. 22, ln 24 – 52). 
           Per Claim 12, Mohajer discloses the method according to claim 1, wherein the using the entity of the subsequent feedback item and the type of the subsequent 
            sending the control instruction to an application or user equipment corresponding to the type of the subsequent feedback item (col. 8, ln 57 – col. 9, ln 3; col. 15, ln 6-29; col. 22, ln 24 – 52). 
           Per Claim 13, Mohajer discloses the method according to claim 1, wherein the returning the subsequent feedback item to the user comprises: directly returning the determined subsequent feedback item to the user (Abstract); or 
               determining whether to return the determined subsequent feedback item to the user based on the user's feedback. 
          Per Claim 15, Mohajer discloses the method according to claim 1, wherein the subsequent feedback item comprises text, audio, video, image, link, and a control event of an application or user equipment (Abstract; the system's response to the user may be a combination of verbal, written, or audio-visual output…, col. 5, ln 31-38; col. 8, ln 57 – col. 9, ln 3; The response info may contain serialized data, and URLs or links that allow client 500 to display a rich multimedia response as the output 530 received by the user; this includes playing sound, video or animations, showing images, placing calls, updating calendars…, col. 15, ln 6-29) 
        Per Claim 16, Mohajer discloses a device, wherein the device comprises:
              one or more processors (col. 24, ln 3-16);
              a storage for storing one or more programs, when said one or more programs are executed by said one or more processors, said one or more processors are enabled 
              performing intention recognition for a preceding feedback item already returned to the user (fig. 16; The short response to the query `what is the capital of Japan?` is `Tokyo;` a longer response can be `the capital of Japan is Tokyo.` The dialog layer stores the country `Japan` as a query entity (of type `Country`) and the city `Tokyo` as a response entity (of type `City`)… a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-47): 
              continuing to return a subsequent feedback item to the user based on the intention of the preceding feedback item, the subsequent feedback item being independent of a query based on which the preceding feedback item returned to the user is generated (One hundred twenty-eight million.”, “One billion, four hundred million.”, fig. 15; fig. 16; The dialog layer stores the country `Japan` as a query entity (of type `Country`) and the city `Tokyo` as a response entity (of type `City`)…a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-47; col. 21, ln 35 – col. 22, ln 3, preceding interpretation used in presenting subsequent feedback item, subsequent feedback item “One billion, four hundred million” as independent of preceding query “what is the population of Japan?”),
      wherein the returning a subsequent feedback item to the user based on the intention of the preceding feedback item comprises: determining a type of the subsequent feedback item corresponding to the intention (The dialog layer stores the col. 10, ln 16-35; A query, `What is the population of Japan?` is followed by `How about China?`. The first query is mapped to the complete interpretation with a GEO_QUIZ intent (representing geographic information queries)…In addition, entities for the country `Japan` and the attribute `population` are added to the query entities…The query `What about China` is missing attributes, notably its intent… the parser interprets `How about` as a Place entity (say, Place_China) then builds an interpretation of the entire query where the intent is GEO_QUIZ and the WHERE slot is set to the entity Place_China…, col. 21, ln 35 – col. 22, ln 3, population as type of feedback corresponding to geographic information intention);
obtaining an entity of the subsequent feedback item (a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-35; A query, `What is the population of Japan?` is followed by `How about China?`. The first query is mapped to the complete interpretation with a GEO_QUIZ intent (representing geographic information queries)…In addition, entities for the country `Japan` and the attribute `population` are added to the query entities…The query `What about China` is missing attributes, notably its intent… the parser interprets `How about` as a Place entity (say, Place_China) then builds an interpretation of the entire query where the intent is col. 21, ln 35 – col. 22, ln 3, china as entity of subsequent feedback item):
using the entity of the subsequent feedback item and the type of the subsequent feedback item to determine the subsequent feedback item returned to the user (One hundred twenty-eight million.”, “One billion, four hundred million.”, fig. 15; fig. 16; A query, `What is the population of Japan?` is followed by `How about China?`. The first query is mapped to the complete interpretation with a GEO_QUIZ intent (representing geographic information queries)…In addition, entities for the country `Japan` and the attribute `population` are added to the query entities…The query `What about China` is missing attributes, notably its intent… the parser interprets `How about` as a Place entity (say, Place_China) then builds an interpretation of the entire query where the intent is GEO_QUIZ and the WHERE slot is set to the entity Place_China…, col. 21, ln 35 – col. 22, ln 3, population as type of feedback corresponding to geographic information intention, china as entity of subsequent feedback item):
wherein the determining a type of the subsequent feedback item corresponding to the intention comprises: determining the type of the subsequent feedback item corresponding to the recognized intention, according to the preset correspondence relationship between the intentions and the type of the subsequent feedback item (fig. 4; fig. 5; fig. 15; col. 5, ln 51-59; col. 9, ln 37-52; col. 10, ln 16-35; col. 19, ln 24-63; col. 21, ln 35 – col. 22, ln 3),
the subsequent feedback item comprising text audio, video, image, link, and a control event of an application or user equipment (Abstract; the system's response to the .
   Per Claim 18, Mohajer discloses the device according to claim 16, wherein the performing intention recognition for a preceding feedback item already returned to the user comprises: 
               extracting a keyword from the preceding feedback item, and determining an intention of the preceding feedback item according to the keyword; or, 
              performing semantic analysis for the preceding feedback item, and determining the intention of the preceding feedback item (col. 8, ln 35-45; col. 21, ln 35-46); or 
              matching the preceding feedback item with a preset template, and determining an intention corresponding to the matched template as the intention of the preceding feedback item; or 
              using a machine learning model obtained by pre-training to perform intention analysis for the preceding feedback item to obtain an intention of the preceding feedback item. 
           Per Claim 20, Mohajer discloses a non-transitory storage medium containing computer executable instructions, wherein the computer executable instructions, when executed by a computer processor, implement an intelligent interaction processing method, wherein the method comprises:
 a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-47); 
              continuing to return a subsequent feedback item to the user based on the intention of the preceding feedback item, the subsequent feedback item being independent of a query based on which the preceding feedback item returned to the user is generated (One hundred twenty-eight million.”, “One billion, four hundred million.”, fig. 15; fig. 16; The dialog layer stores the country `Japan` as a query entity (of type `Country`) and the city `Tokyo` as a response entity (of type `City`)…a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-47; col. 21, ln 35 – col. 22, ln 3, preceding interpretation used in presenting subsequent feedback item, subsequent feedback item “One billion, four hundred million” as independent of preceding query “what is the population of Japan?”),
          wherein the returning a subsequent feedback item to the user based on the intention of the preceding feedback item comprises: determining a type of the subsequent feedback item corresponding to the intention (The dialog layer stores the country `Japan` as a query entity (of type `Country`) and the city `Tokyo` as a response entity (of type `City`); in some embodiments, the country `Japan` is also stored as a col. 10, ln 16-35; A query, `What is the population of Japan?` is followed by `How about China?`. The first query is mapped to the complete interpretation with a GEO_QUIZ intent (representing geographic information queries)…In addition, entities for the country `Japan` and the attribute `population` are added to the query entities…The query `What about China` is missing attributes, notably its intent… the parser interprets `How about` as a Place entity (say, Place_China) then builds an interpretation of the entire query where the intent is GEO_QUIZ and the WHERE slot is set to the entity Place_China…, col. 21, ln 35 – col. 22, ln 3, population as type of feedback corresponding to geographic information intention);
obtaining an entity of the subsequent feedback item (a follow-up question such as `what is its population?` may be interpreted as `what is the population of Tokyo?` based on response entities…, col. 10, ln 16-35; A query, `What is the population of Japan?` is followed by `How about China?`. The first query is mapped to the complete interpretation with a GEO_QUIZ intent (representing geographic information queries)…In addition, entities for the country `Japan` and the attribute `population` are added to the query entities…The query `What about China` is missing attributes, notably its intent… the parser interprets `How about` as a Place entity (say, Place_China) then builds an interpretation of the entire query where the intent is GEO_QUIZ and the WHERE slot is set to the entity Place_China…, col. 21, ln 35 – col. 22, ln 3, china as entity of subsequent feedback item):
population as type of feedback corresponding to geographic information intention, china as entity of subsequent feedback item):
wherein the determining a type of the subsequent feedback item corresponding to the intention comprises: determining the type of the subsequent feedback item corresponding to the recognized intention, according to the preset correspondence relationship between the intentions and the type of the subsequent feedback item (fig. 4; fig. 5; fig. 15; col. 5, ln 51-59; col. 9, ln 37-52; col. 10, ln 16-35; col. 19, ln 24-63; col. 21, ln 35 – col. 22, ln 3),
the subsequent feedback item comprising text audio, video, image, link, and a control event of an application or user equipment (Abstract; the system's response to the user may be a combination of verbal, written, or audio-visual output…, col. 5, ln 31-38; col. 8, ln 57 – col. 9, ln 3; The response info may contain serialized data, and URLs or .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.         Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mohajer in view of Elson et al US 2017/0032791 A1 (“Elson”)
         Per Claim 14, Mohajer discloses the method according to claim 1, 
               Mohajer does not explicitly disclose wherein transition wording is returned between the preceding feedback item already returned to the user and the subsequent feedback item returned to the user or the transition wording comprises a general-purpose word or sentence, blank, symbol, shadow or audio
             However, these features are taught by Elson:
             wherein transition wording is returned between the preceding feedback item already returned to the user and the subsequent feedback item returned to the user (para. [0074]-[0079]); 
             the transition wording comprises a general-purpose word or sentence, blank, symbol, shadow or audio (Based on the results below, the SF Giants play at 3 pm.  
Set your alarm for then?, para. [0079], period as example transition wording symbol)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See reference Cristo (PTO 892 form)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658